Citation Nr: 9907835	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-03 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a sickle cell 
disorder and, if so, whether the reopened claim should be 
granted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1976 to 
June 1977.  This matter comes to the Board of Veterans' 
Appeals (Board) from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1. An unappealed rating decision dated October 1977 denied 
service connection for a sickle cell disorder.

2. The evidence added to the record since the October 1977 
rating decision does bear directly and substantially upon 
the specific matter under consideration and does warrant 
reconsideration of the merits of the claim on appeal.


CONCLUSION OF LAW

Evidence received since the October 1977 rating decision is 
new and material; the claim for service connection for a 
sickle cell disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), 3.303, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO, in a decision dated in October 1977, denied the 
veteran's claim of entitlement to service connection for a 
sickle cell disorder. The RO found at that time that the 
evidence of record showed that the veteran's disorder existed 
prior to service and was not aggravated by his period of 
service.  The veteran did not appeal and the RO's decision 
was final based on the evidence then of record.

The evidence of record at the time of the October 1977 RO 
decision consisted of the veteran's service medical records.  
On a report of medical history completed in August 1976, at 
the time of his enlistment, the veteran described his health 
as good.  No blood or sickle cell disorder was noted when he 
was examined that day and the veteran was found qualified for 
active service.

According to the service medical records, the veteran was 
hospitalized, from April to May 1977, with a two-day history 
of worsening bilateral costovertebral angle pain while in the 
field.  On examination, the veteran had a low fever, rolled 
from side to side with pain and was dehydrated and very 
thirsty.  His tongue was coated and he had a foul smelling 
breath.  His carotid glands seemed to be swollen, 
bilaterally.  A liver scan was abnormal and the impression 
was splenic enlargement with splenic infarction.  A sickle 
cell test on admission was negative and the test was repeated 
that showed positive sickling.  The final diagnosis was 
sickle cell crisis.  The veteran was determined not to meet 
retention standards and expeditious separation was 
recommended.

The October 1977 rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
October 1977 decision that was the final adjudication that 
disallowed the veteran's claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the court") recently set forth a 
three step-process for reopening claims in accordance with 
the holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
See Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 
1999; see also Winters v. West, No. 97-2180 (U.S. Vet. App. 
Feb. 17, 1999).  In Elkins, the court held that, first, the 
Secretary must determine whether new and material evidence 
has been presented under 38 C.F.R. § 3.156 (a); second, if 
new and material evidence has been presented, immediately 
upon reopening, the Secretary must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened, is well grounded pursuant to 38 U.S.C.A. 
§ 5107; and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.

An application to reopen the veteran's claim was received in 
July 1996.  The relevant evidence associated with the claims 
file subsequent to the October 1977 rating action includes 
private medical records, written statements from the 
veteran's family and friends and medical literature.

Added to the record were private medical records, dated in 
1981 and from 1986 to 1997, that indicate the veteran had a 
cerebrovascular accident in 1986.  The records further 
reflect his treatment for a disorder variously described as 
sickle cell pattern, sickle cell disease and sickle cell 
anemia.

Also added to the record since the October 1977 rating action 
were statements from the veteran's three sisters, his 
brother-in-law, his minister and a childhood friend to the 
effect that they knew of no complaints or diagnosis of, or 
treatment for, sickle cell disease, prior to the veteran's 
entrance into active military service.

Additionally, medical literature was added to the record from 
Diseases, 2nd Ed.; Guyton's Textbook of Medicine; Cecil's 
Textbook of Medicine; and Medical Surgical Nursing, by 
Shafer, Sawyer, McCluskey and Beck.  This information 
described symptomatology associated with sickle cell anemia 
and indicated that a painful crisis could be provoked by 
infection, stress, dehydration and conditions that provoked 
hypoxia, i.e., strenuous exercise.

The veteran has asserted that his sickle cell disorder 
started in service.  The evidence received since the October 
1977 decision consists of medical records that describe the 
current status of the veteran's sickle cell disorder and lay 
statements from his family and friends.  

The Board has found that the lay statements from the 
veteran's family and friends corroborate his assertion that 
his sickle cell disease did not exist prior to service and, 
thus are new and do bear directly on the question of whether 
a sickle cell disorder had its onset in service.  Thus, this 
evidence is new and material and, therefore, reopens the 
veteran's claim.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F.3d 1356.


ORDER

New and material having been submitted, reopening of the 
claim for service connection for a sickle cell disorder is 
granted.


REMAND

Although the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim of 
entitlement to service connection for a sickle cell disorder, 
it believes that further development is needed prior to 
appellate consideration of the veteran's claim.  In view of 
the fact that the claims folder contains no VA medical 
opinion addressing whether the veteran's sickle cell disorder 
was caused or aggravated by service, the Board has determined 
that, in the interest of due process, the veteran should be 
afforded a VA examination before the reopened claim is 
adjudicated.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any records identified by the 
veteran that are not already of record.  

2.  The RO should determine if the 
veteran is currently receiving Social 
Security Administration disability 
benefits.  If so, the RO should contact 
the Social Security Administration and 
request copies of the decision awarding 
the veteran disability benefits and all 
documents considered in connection with 
the decision granting the veteran's claim 
for disability benefits and associate 
them with this file.

3.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the nature and extent of any current 
blood disorder, including a sickle cell 
disorder.  Any and all studies deemed 
necessary by examiner should be 
accomplished.  The examiner is requested 
to provide an opinion as to the 
likelihood that the sickle cell condition 
identified in service represented the 
onset of chronic sickle cell disease or, 
in the alternative, aggravation beyond 
natural progression of such disease.  The 
rationale for any opinion should be 
provided.  The claims folder must be made 
available to the examiner for review 
before the examination.

4.  Then, the RO should undertake any 
other indicated development and 
adjudicate the reopened claim.  See 
Elkins v. West and Winters v. West.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a supplemental statement of the case, and 
be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review. The 
purpose of this REMAND is to obtain additional development 
and the Board intimates no opinion as to any final outcome 
warranted.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is otherwise notified by the RO.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


 
- 7 -


- 7 -


